1
2
3
4
5
                                                        JS -6
6
7
8                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   JENNIFER FERNANDEZ,                  Case No. 8:20-cv-00901-JLS (DFMx)
12                 Plaintiff,             ORDER DISMISSING ACTION
13   vs.
14   MARRIOTT HOTEL SERVICES,
     INC., a corporate entity form
15   unknown; TOWNEPLACE
     MANAGEMENT, LLC, a corporate
16   entity form unknown; MARRIOTT
     INTERNATIONAL, INC., a
17   corporate entity form unknown; and
     DOES 1-50, inclusive,
18
                   Defendants.
19
20
21
22
23
24
25
26
27
28
1    ORDER OF DISMISSAL:
2           Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
3    41(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,
4    DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties, with
5    each party bearing that party’s own attorney’s fees and costs.
6
7    IT IS SO ORDERED.
8
9    Dated: June 02, 2021                   ________________________________
                                             HON. JOSEPHINE L. STATON
10                                           UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
